Case: 21-30449     Document: 00516380275          Page: 1    Date Filed: 07/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      July 1, 2022
                                   No. 21-30449
                                                                    Lyle W. Cayce
                                                                         Clerk
   Dorothy Gail Collett,

                                                            Plaintiff—Appellant,

                                       versus

   Weyerhaeuser Company; Thornhill Forestry Service,
   Incorporated; Lafayette Insurance Company,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 19-CV-11144


   Before Jolly, Smith, and Engelhardt, Circuit Judges.
   Per Curiam:*
          In April 2019, Plaintiff-Appellant Dorothy Gail Collett sued
   Defendants-Appellees Weyerhaeuser Company, Thornhill Forestry Service,
   Inc., and Lafayette Insurance Company based on the provisions of Louisiana
   Civil Code articles 667 and 2315. Collett seeks monetary damages for physical


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30449     Document: 00516380275           Page: 2   Date Filed: 07/01/2022




                                    No. 21-30449


   injury and mental distress that she allegedly sustained as a result of
   Thornhill’s application of a herbicide, on July 6–7, 2018, to the commercial
   forest land, owned by Weyerhaeuser, located across the highway from her
   rural Washington Parish residence. After excluding Collett’s proffered
   expert medical testimony regarding causation, the district court granted
   summary judgment in Defendants-Appellees’ favor, dismissing Collett’s
   claims with prejudice. We AFFIRM.
                                         I.
          The herbicide applied by Thornhill on the afternoon of July 6, 2018,
   and the morning hours of July 7, 2018, was Arsenal Applicators Concentrate
   (“Arsenal AC”). Used to control unwanted brush, the chemical was sprayed
   by large vehicles, referred to as “skidders.” Because she has been highly
   sensitive to chemicals, including herbicides, since being exposed to high
   levels of formaldehyde in the 1980s, Collett attempts to distance herself from
   chemicals as much as possible. Having had no advance notice of the spraying,
   however, Collett was in an outbuilding located on her property when her
   husband, Gary Collett, first became aware of the skidders’ presence, during
   the afternoon of July 6, 2018, on the Weyerhaeuser property.
          According to Gary and the Colletts’ son, Joshua, mist from one of the
   skidders extended beyond the tree line, in the direction of the highway and
   the Colletts’ property, as the vehicle turned around before reaching the outer
   boundaries of the Weyerhaeuser woods. Once Gary told her about the
   spraying, Collett immediately rushed inside her house. Although she does
   not recall noticing any unusual smells that afternoon, both Gary and Joshua
   noted a chemical smell outdoors. When the spraying operations did not
   cease, despite requests by Gary and a neighbor, Collett “sealed” herself in
   her bedroom for the night, utilizing an air purifier and self-administering
   “histamine serotonin injection[s]” and oxygen. Reportedly, her heart was
   racing and she had nightmares during the night.



                                         2
Case: 21-30449      Document: 00516380275          Page: 3    Date Filed: 07/01/2022




                                    No. 21-30449


           The next morning, July 7, 2018, the Thornhill skidders could be heard
   (across the highway) at 6:30 a.m. Noticing a chemical smell when she first
   exited her bedroom that morning, at 9:00 or 10:00 a.m., Collett covered her
   face with a washcloth and ran outside to an awaiting car. She stayed in a
   camper located on her parents’ property for five weeks before returning
   home.
           On Monday, July 16, 2018, Collett had an appointment with her family
   doctor, Mark James, M.D., at his office in Folsom, Louisiana. Dr. James was
   aware of Ms. Collett’s extreme sensitivity to chemicals, having treated her
   and her family for a long time. Dr. James noted objective symptoms of
   wheezing, a red throat, hoarseness, and sores in her nose, in addition to her
   subjective complaints of respiratory distress. His office notes reflect a
   diagnosis of “acute chemical bronchitis,” based on Collett’s reporting that
   her symptoms appeared immediately after the Thornhill spraying.
                                         II.
           Collett contends Weyerhaeuser’s and Thornhill’s acts and omissions,
   relative to the July 2018 spraying, violate various statutes and regulations and
   constitute negligence and gross negligence. That negligence, she maintains,
   resulted in her exposure to Arsenal AC, which, in turn, caused her to suffer
   multiple devastating illnesses requiring medical treatment. Alleging that she
   has suffered and continues to suffer severe physical injury, mental anguish,
   and financial loss, Collett has sought monetary damages, a permanent
   injunction prohibiting the spraying of chemicals within a two-mile radius of
   her property, and attorney’s fees and costs, pursuant to Louisiana Civil Code
   articles 667 and 2315.
           The district court initially denied the parties’ summary judgment
   motions. Thereafter, however, the district court, considering a motion filed
   by Weyerhaeuser, issued an order precluding Collett’s proffered medical




                                          3
Case: 21-30449      Document: 00516380275           Page: 4    Date Filed: 07/01/2022




                                     No. 21-30449


   experts, including her treating physician, from providing expert testimony
   regarding causation. Following those evidentiary rulings, the district court
   considered additional requests for summary judgment from the parties.
   Denying Collett’s motion for partial summary judgment, the district court
   granted the defendants’ motions and dismissed Collett’s claims with
   prejudice. This appeal followed.
                                         III.
          We review the district court’s evidentiary decisions, including the
   “gatekeeping” determinations required by Rule 702 of the Federal Rules of
   Evidence and Daubert v. Merrell Dow Pharms., 509 U.S. 579, 589 (1993), for
   an abuse of discretion. Gen. Elec. Co. v. Joiner, 522 U.S. 136, 139 (1997). We
   review the district court’s grant of summary judgment de novo, applying the
   same standard as the district court. Kitchen v. BASF, 952 F.3d 247, 252 (5th
   Cir. 2020); First Am. Title Ins. Co. v. Cont’l Cas. Co., 709 F.3d 1170, 1173 (5th
   Cir. 2013). Summary judgment is appropriate where “there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” Fed. R. Civ. P. 56(a). “A genuine dispute of material fact
   exists if the evidence is such that a reasonable jury could return a verdict for
   the nonmoving party.” Kitchen, 952 F.3d at 252. “Courts do not disfavor
   summary judgment, but, rather, look upon it as an important process through
   which parties can obtain a ‘just, speedy and inexpensive determination of
   every action.’” Goldring v. United States, 15 F.4th 639, 644 (5th Cir. 2021)
   (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986)). A party asserting
   that there is a genuine dispute as to any material fact must support its
   assertion by citing to particular parts of materials in the record. See Fed. R.
   Civ. P. 56(c)(1)(A).
                                         IV.
          On appeal, Collett contests the district court’s exclusion of expert
   testimony from her treating physician, Mark James, M.D., a family practice




                                          4
Case: 21-30449        Document: 00516380275        Page: 5   Date Filed: 07/01/2022




                                    No. 21-30449


   doctor, regarding a causal connection between her claimed physical injury
   and exposure to Arsenal AC. Collett also challenges the district court’s
   summary judgment rulings in the defendants’ favor, arguing that, even
   without expert medical testimony, she has provided sufficient evidentiary
   and legal support, under Louisiana law, for her claims of negligent infliction
   of emotional distress. Having carefully considered the parties’ briefs,
   applicable law, and the record in this matter, particularly including the
   district court’s well-reasoned twelve-page January 8, 2021 Order and
   Reasons, seventeen-page May 6, 2021 Order and Reasons, and fifteen-page
   June 23, 2021 Order and Reasons, we find no reversible error in the district
   court’s rulings.
          As noted by the district court, expert testimony is necessary to prove
   causation in negligence cases where a plaintiff claims to have suffered
   physical personal injuries as a result of chemical exposure. See, e.g., Million
   v. Exxon Mobil Corp./Exxon Chem. Co., No. 17-00060, 2019 WL 6617400, at
   *2 (M.D. La. Dec. 5, 2019), aff'd sub nom. Million v. Exxon Mobil Corp., 837
   F. App’x 263 (5th Cir. 2020)(unpub.); Seaman v. Seacor Marine LLC, 326 F.
   App’x 721, 723 (5th Cir. 2009) (unpub.); Allen v. Pennsylvania Eng'g Corp.,
   102 F.3d 194, 199 (5th Cir. 1996); Talbot v. Elec. Ins. Co., No. 17-299, 2018
   WL 6274314, at *2 (M.D. La. Nov. 30, 2018)(citing Johnson v. E. I. DuPont
   de Nemours & Co., 7 So.3d 734, 740 (La. App. 5 Cir. 2009)). However, after
   considering the parties’ submissions and hearing oral argument, the district
   court precluded Collett from eliciting expert testimony from Dr. James to
   establish the necessary causal connection between her physical ailments and
   her alleged exposure to Arsenal AC. On the other hand, the district court
   indicated that Dr. James would be allowed to testify as a fact witness
   regarding “the nature of [Collett’s] complaints, the treatment he has
   administered, and any charges he has made for his treatment.” These rulings
   were based on the district court’s determination that the proffered expert




                                          5
Case: 21-30449        Document: 00516380275         Page: 6     Date Filed: 07/01/2022




                                     No. 21-30449


   testimony did not satisfy the relevance and reliability requirements of Rule
   702 of the Federal Rules of Evidence and Daubert v. Merrell Dow Pharms.,
   509 U.S. 579, 589 (1993).
          In all, Collett has failed to show that the district court’s performance
   of its “gatekeeping” role, relative to Collett’s proposed introduction of
   expert testimony from Dr. James regarding causation, reflects an abuse of
   discretion. Though we have no reason to doubt Dr. James’ qualifications and
   proficiency within the realm of family medicine, we find no flaw in the
   learned district judge’s assessment that a different sort of expertise is
   necessary in the context of this particular matter.
          Construing the remaining evidence in Collett’s favor, as Rule 56 re-
   quires, and thus assuming the sincerity of Collett’s claimed distress, we nev-
   ertheless also agree with the district court’s summary judgment rulings. No-
   tably, Collett’s claims assert negligent, not intentional, infliction of emotional
   distress. And, as Collett acknowledges, Louisiana law provides a legal rem-
   edy for such negligence claims, in the absence of accompanying physical con-
   sequence to person or property, in only a limited number of circumstances.
   See, e.g., Moresi v. State, 567 So. 2d 1081, 1096 (La. 1990); Covington v. How-
   ard, 146 So. 3d 933, 937 (La. App. 2 Cir. 2014), writ denied, 160 So. 3d 973
   (La. 2014); Dumas v. Angus Chem. Co., 728 So. 2d 441, 445 (La. App. 2 Cir.
   1999), writ denied, 741 So. 2d 19 (La. 1999); Crockett v. Cardona, 713 So. 2d
   802 (La. App. 4 Cir. 1998); see also Nesom v. Tri Hawk Int’l, 985 F.2d 208,
   210 (5th Cir. 1993); 12 William E. Crawford, La. Civ. L. Trea-
   tise, Tort Law § 28:1, et seq. (2d ed.); 1 Frank L. Maraist &
   Thomas C. Galligan, Jr., Louisiana Tort Law § 5.10 (2021).
   On the instant record, we agree that none of those special circumstances are
   implicated here.




                                           6
Case: 21-30449     Document: 00516380275          Page: 7   Date Filed: 07/01/2022




                                   No. 21-30449


                                       V.
         For the reasons stated herein, the judgment of the district court
   dismissing Collett’s claims under Louisiana Civil Code articles 667 and 2315
   with prejudice is AFFIRMED.




                                        7